PER CURIAM.
This cause having been submitted and considered upon the record, briefs and oral argument, and it appearing that there is substantial evidence in the record to support the findings of fact of the National Labor Relations Board upon which its conclusions of law and its order were based, it is adjudged, ordered and decreed that the petition of the National Labor Relations Board for enforcement of its order, as prayed, is allowed, with the modification that, pursuant to N.L.R.B. v. West Kentucky Coal Co., 6 Cir., 116 F.2d 816, and N.L.R.B. v. United States Truck Co., 6 Cir., 124 F.2d 887, paragraph 4(c) of the order shall be stricken therefrom.